

Exhibit 10.5


CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


This Confidential Separation Agreement and Release of All Claims (hereafter,
“Agreement”) is entered into by and between CYRUSONE LLC, a Delaware limited
liability company (hereafter, “Employer”), and Kevin Timmons (hereafter,
“Employee”) based on the following facts:
WHEREAS, Employee was employed by Employer and affiliates as Executive Vice
President, Chief Technology Officer of CyrusOne Inc. pursuant to an Employment
Agreement by and between Employer and Employee dated as of January 24, 2013 (the
“Employment Agreement”);
WHEREAS, Employer has decided to terminate Employee’s employment;
WHEREAS, Employee has decided to resign his position on the Board of Directors
of any affiliate of Employer, including without limitation OData and any
affiliates thereof, on which such Employee serves, as applicable (each, a
“Board”); and
WHEREAS, the parties wish to enter into an agreement providing for the
termination of Employee’s employment on a mutually agreeable basis and resolving
any potential disputes between Employee and Employer.
NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties agree as follows:
1.Termination of Employment. Employer has terminated Employee’s employment
effective as of September 1, 2020 (the “Termination Date”), and Employee hereby
resigns his position on any Board effective as of the Termination Date. If there
is an obligation for any undertaking to effectuate a resignation from any Board,
including without limitation the Board or Boards of OData and its affiliates,
Employee will cooperate to ensure his resignation from any such Board is
effective as soon as practicable after the Termination Date. Employer will pay
Employee for all hours worked through the Termination Date and for all accrued
but unused paid time off as of the Termination Date in accordance with
Employer’s regular payroll procedures and schedule; Employee acknowledges that
these amounts are all of the amounts owed to him by Employer through the
Termination Date. As of the Termination Date, Employee’s status as an employee
of Employer shall cease in its entirety. Also as of the Termination Date, or as
soon as practicable after the Termination Date, Employee’s status as a member of
any Board shall cease in its entirety. To the extent there is any requirement
that Employer give written or advance notice to Employee of the termination of
Employee’s employment, Employee waives such notice requirement. As of the
Termination Date, Employee is not to hold himself out as an employee, Board
member, agent, or authorized representative of Employer, negotiate or enter into
any agreements on behalf of Employer, or otherwise attempt to bind Employer.
2.Benefits Termination. Employee’s coverage under the benefit plans of Employer
and its affiliates (collectively, the “CyrusOne Group”) and his participation in
and eligibility



--------------------------------------------------------------------------------



for any compensation, bonus, or equity plans or practices of CyrusOne Group will
cease on the Termination Date. Employee may elect such insurance continuation or
conversion as may be available under the applicable benefit plan terms and
applicable law for the period after the Termination Date so long as he makes a
valid election for such continuation and makes the payments necessary for
continuation or conversion. Employee specifically acknowledges and agrees that
he is not entitled to any salary, severance, wages, commissions, options or
other equity (or accelerated vesting thereof), benefits, insurance, or other
compensation from the CyrusOne Group, except as specifically set forth herein.
3.Separation Pay and Benefits.
a.In exchange for Employee entering into and not revoking this Agreement and his
continued compliance with the terms and conditions of this Agreement and his
other obligations to Employer (including, without limitation, the obligations
imposed by Sections 7, 8, 9, 10, 11, 12, and 21 of the Employment Agreement),
Employer will pay or provide to Employee the following:
i.Lump Sum. On the date that is sixty (60) days after the Termination Date,
Employer shall pay Employee severance of one million five hundred eighty-three
thousand, three hundred and thirty-three dollars ($1,583,333), which is
approximately two (2) times the sum of (a) Employee’s annual base salary as of
the Termination Date and (b) Employee’s annual bonus target in effect as of the
Termination Date prorated to the Termination Date, in a single lump sum cash
payment, provided the provisions of Section 4 of the Agreement are then
effective and irrevocable.
ii.2020 Bonus. Employee will receive a one-time payment of three-hundred sixteen
thousand, six hundred and sixty-seven dollars ($316,667), which is equal to
Employee’s annual target bonus amount prorated in respect of the days in fiscal
year 2020 elapsed through the Termination Date. Such amount shall be combined
with the separation pay described in Section 3.A.i and paid by Employer in a
single lump sum sixty (60) days following the Termination Date, provided the
provisions of Section 4 are then effective and irrevocable.
iii.Time-Based Vesting Long Term Incentive Awards. The portion of Employee’s
time-vesting stock options and restricted stock units (“RSUs”) equity incentive
awards issued by the CyrusOne Group to Employee, as set forth in Exhibit A
hereto, shall become vested in full on the Termination Date. Such RSUs that
become vested pursuant to this provision shall be settled at the time and in the
manner prescribed by the applicable equity plan(s) and award agreement(s), but
in no event later than sixty (60) days following the Termination Date, provided
the provisions of Section 4 of the Agreement are then effective and irrevocable.



--------------------------------------------------------------------------------



iv.Performance-Based Vesting Long Term Incentive Awards. A portion of Employee’s
outstanding performance-based stock units (“PSUs”), as set forth in Exhibit A
hereto, shall remain outstanding and eligible to vest based on the achievement
of the applicable performance criteria (or will otherwise vest, pursuant to the
applicable award agreement) based on a prorated target amount as of the
Termination Date, described in Exhibit A. Any such award or applicable portion
thereof that becomes vested pursuant to this provision shall be settled within
sixty (60) days following the determination of the level of achievement of the
applicable performance criteria.
v.Health and Life Insurance. An additional amount of twenty-six thousand
fourteen dollars ($26,014) in satisfaction of Employer’s obligation to subsidize
the costs of Employee’s continued group health and life insurance coverage
during the Severance Period, such amount to be aggregated with the separation
pay described in Section 3.A.i and paid by Employer in a single lump sum sixty
(60) days following the Termination Date, provided the provisions of Section 4
of the Agreement are then effective and irrevocable.
vi.Interest. An additional amount of nine thousand one hundred and ten dollars
($9,110), which is the amount of interest that would have been earned by the
separation pay described in Section 3.A.i for the period from the Termination
Date to the date which is sixty (60) days after the Termination Date had such
amount earned interest for such period at an annual rate of interest of 3.5%.
Such amount shall be combined with the separation pay described in Section 3.A.i
and paid by Employer in a single lump sum sixty (60) days following the
Termination Date, provided the provisions of Section 4 are then effective and
irrevocable.
b.Forfeitable Benefits. Employee acknowledges and agrees that (a) he is not a
participant in any (1) nonqualified (i.e., not qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended (“Code”)) pension, profit sharing,
savings or deferred compensation plan of any member of the CyrusOne Group or (2)
nonqualified or qualified defined benefit pension plan of any member of the
CyrusOne Group and (b) he does not have any forfeitable benefits under any
qualified (i.e., qualified under Code Section 401(a)) pension, profit sharing,
401(k) or deferred compensation plan of any member of the CyrusOne Group, and
therefore is not entitled to any compensation pursuant to Sections 13(d)(iii)
and (iv) of the Employment Agreement.
c.The amounts in this Section 3, other than those in Section 3.A.iv, will be
collectively referred to as the “Separation Pay and Benefits,” which are amounts
to which the Employee is not otherwise entitled in the absence of his execution
of this Agreement as required by Sections 13(d) and 13(g) of the Employment
Agreement. Employee acknowledges that, in the absence of his execution of this
Agreement as required by Sections 13(d) and 13(g) of the Employment Agreement,
the Separation Pay and Benefits would not otherwise be due to him.



--------------------------------------------------------------------------------



d.The Separation Pay and Benefits in the form of cash will be processed and paid
in accordance with Section 13(d)(i) of the Employment Agreement via the normal
payroll practices of the Employer, and all payments pursuant to Section 3,
whether in cash or equity, are subject to deductions for payroll taxes, income
tax withholding and other deductions required by law or authorized by the
Employee.
e.For the avoidance of doubt, the tabular summary attached hereto as Exhibit A
describes the outstanding equity awards to which the vesting provisions
described in Sections 3.A.iii and iv are applicable. If any equity award that is
accelerated as provided in Section 3A.iii is deemed vested as of the Termination
Date, but Employee revokes his agreement to those provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA pursuant to
Section 6.D, such equity acceleration will be immediately rescinded and revoked
and the underlying shares forfeited.
4.General Release.
a.Employee unconditionally, irrevocably, and absolutely releases and discharges
Employer, and any and all parent and subsidiary corporations, divisions and
affiliated corporations, partnerships, or other affiliated entities of Employer,
past and present, as well as Employer’s past and present employees, officers,
directors, partners, members, insurers, employee benefit plans and fiduciaries,
attorneys, agents, successors, and assigns (collectively, the “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Employer, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands, and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Employer that may be released under applicable law (the “Released Claims”). This
release is intended to have the broadest possible application and includes, but
is not limited to, any tort, contract, common law, constitutional, or other
statutory claims, including, but not limited to, alleged violations of federal,
state or local law (including, without limitation, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Family and Medical Leave, the Civil
Rights Act of 1866, the Employee Retirement Income Security Act (with respect to
unvested benefits), Chapter 21 of the Texas Labor Code, the California Labor
Code, the Industrial Welfare Commission Wage Orders, the California Unfair
Competition Law (Cal. Bus. & Prof. Code §§ 17200, et seq.), the California
Government Code, the California Fair Employment and Housing Act, and the
California Family Rights Act, all as amended), and all claims for attorneys’
fees, costs, and expenses.
b.Notwithstanding the broad scope of the release set forth in this Section 4,
this Agreement is not intended to bar, and the defined term “Released Claims”
does not include, any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits or Employee’s right to provide information
to,



--------------------------------------------------------------------------------



participate in a proceeding before, or pursue relief from the National Labor
Relations Board, the Equal Employment Opportunity Commission, or the Securities
and Exchange Commission (“SEC”), and other similar federal, state, or local
government agencies (collectively, “Government Agencies”). Provided, however,
that if Employee does pursue an administrative claim that may not be waived as a
matter of law, or such a claim is pursued on Employee’s behalf, Employee
expressly waives Employee’s individual right to recovery of any type, including
monetary damages or reinstatement, for any such claim, except that this
limitation on monetary recovery will not apply to claims for workers’
compensation or unemployment insurance benefits. Moreover, nothing in this
Agreement prohibits Employee from seeking and obtaining a whistleblower award
from the SEC pursuant to Section 21F of the Exchange Act or a statutory award
for information provided to the SEC.
c.Employee acknowledges that Employee may discover facts or law different from,
or in addition to, the facts or law that Employee knows or believes to be true
with respect to the Released Claims and agrees, nonetheless, that this Agreement
and the release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
d.Subject to Section 4.B, Employee declares and represents that Employee intends
this Agreement to be complete and not subject to any claim of mistake, and that
the release herein expresses a full and complete release of the Released Claims
and Employee intends the release herein to be final and complete. Employee
executes this Agreement with the full knowledge that the release herein covers
all Released Claims against the Released Parties, to the fullest extent
permitted by law.
e.By execution of this Agreement, Employee represents that (a) Employee has been
paid or otherwise received all wages, vacation, bonuses, or other amounts owed
to Employee by Employer, other than those specifically addressed in this
Agreement, and (b) Employee has not been denied any request for leave or
accommodation to which Employee believes Employee was legally entitled, and
Employee was not otherwise deprived of any of Employee’s rights under the Family
and Medical Leave Act, the Americans with Disabilities Act, or any similar state
or local statute.
f.THIS RELEASE IS A GENERAL RELEASE, INCLUDING A RELEASE OF KNOWN AND UNKNOWN
CLAIMS, AND THE PARTIES INTEND AND AGREE THAT IT SHALL BE INTERPRETED, CONSTRUED
AND ENFORCED AS SUCH.
Employee acknowledges that he has read California Civil Code § 1542, which
states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE THAT, IF KNOWN BY



--------------------------------------------------------------------------------



HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
OR RELEASED PARTY.
Employee acknowledges that he is releasing unknown claims and waives all rights
he has or may have under California Civil Code § 1542 or any other statute or
common law principle of similar effect. However, Employee is not waiving any
rights or claims that may arise out of acts or events that occur after the date
of his signature on this Agreement.
1.Covenant Not to Sue. Subject to Section 4.B and Section 6.G or as otherwise
provided in this Agreement, Employee agrees that Employee is precluded from
suing and is waiving all rights to sue based on the Released Claims or to obtain
equitable, remedial or punitive relief from any or all of the Released Parties
of any kind whatsoever based on the Released Claims, including, without
limitation, reinstatement, back pay, front pay, attorneys’ fees, and any form of
injunctive relief. Employee represents that, as of the date of Employee’s
signing this Agreement, Employee has not filed any lawsuits, charges,
complaints, petitions, claims, or other accusatory pleadings against the
Employer or any of the other Released Parties in any court or with any
governmental agency and, to the best of Employee’s knowledge, no person or
entity has filed any such lawsuits, charges, complaints, petitions, claims, or
other accusatory pleadings against the Employer or any of the other Released
Parties on Employee’s behalf. Employee further represents that Employee has not
assigned, or purported to assign, Employee’s right to file any such lawsuits,
charges, complaints, petitions, claims, or other accusatory pleadings against
the Employer or any of the other Released Parties to any other person or entity.
2.Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee is advised to consult with an attorney before executing this
Agreement.
a.ADEA Release and Waiver. By entering into this Agreement, Employee is giving
up important rights, including, but not limited to, any rights and claims that
may exist under the ADEA.
b.Acknowledgments. Employee acknowledges and agrees that (a) Employee has read
and understands the terms of this Agreement; (b) Employee has been advised in
writing, by this Agreement, to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; and (d) by signing this Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.
c.Time to Consider. Employee has 21 days to consider whether or not to enter
into this Agreement and return a signed copy to Employer (although Employee may
elect not to use the full 21 day period at Employee’s option).
d.Revocation Right. For a period of seven (7) calendar days following Employee’s
execution of this Agreement (“Revocation Period”), Employee may revoke this
Agreement. Employee’s revocation must be in writing and received by Robert
Jackson, Executive Vice President, General Counsel & Secretary, at 2850 N
Harwood Street, Suite 2200, Dallas, TX 75201, by 5:00 p.m. Central Time on or



--------------------------------------------------------------------------------



before the seventh day after Employee signed this Agreement. This Agreement
shall not become effective or enforceable until the Revocation Period has
expired.
e.Effect of Revocation. If Employee exercises Employee’s right to revoke
Employee’s agreement to those provisions of this Agreement releasing and waiving
Employee’s rights and claims under the ADEA, the Separation Pay and Benefits
shall be reduced to one thousand dollars ($1,000.00) in total and Employee shall
not be entitled to the balance of the Separation Pay and Benefits as detailed
above. Employee acknowledges and agrees that the reduced Separation Pay and
Benefits will constitute full and adequate consideration for Employee’s release
of any and all non-ADEA claims in this Agreement as detailed in Section 4.
f.Effective Date. With the exception of the provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA, all other
terms and conditions of this Agreement shall be binding and enforceable
immediately upon Employee’s execution of this Agreement, and shall remain
effective regardless of .whether Employee revokes Employee’s agreement to those
provisions of this Agreement releasing and waiving Employee’s rights and claims
under the ADEA.
g.Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that Employee may have under the ADEA that arise after the
execution of this Agreement. In addition, this Agreement does not prohibit
Employee from challenging the validity of this Agreement’s waiver and release of
claims under the ADEA.
h.Nondisclosure. Before CyrusOne’s public disclosure of this Agreement, Employee
will not disclose the terms of this Agreement to any non-party, except that
Employee may disclose the terms of this Agreement to any government agency or as
necessary to secure advice from his counsel, accountants, or tax advisors.
Before CyrusOne’s public disclosure of this Agreement, Employee will take
appropriate steps to ensure that his counsel, accountants, and tax advisors are
aware of and comply with this confidentiality provision, and Employee assumes
the risk of and shall be accountable for any breach of this confidentiality
provision occasioned by any act or omission of any person to whom the agreement
is disclosed.
The federal Defend Trade Secrets Act of 2016 (the “Act”) provides immunity from
liability in certain circumstances to Employer’s employees, contractors, and
consultants for limited disclosures of Employer “trade secrets,” as defined by
the Act. Specifically, Employer’s employees, contractors, and consultants may
disclose trade secrets: (a) in confidence, either directly or indirectly, to a
federal, state, or local government official, or to an attorney, “solely for the
purpose of reporting or investigating a suspected violation of law,” or (b) “in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Additionally, employees, contractors, and
consultants who file lawsuits for retaliation by an employer for reporting a
suspected violation of law may use and disclose related trade secrets in the
following manner: (i) the individual may disclose the trade secret to his/her
attorney, and (ii)



--------------------------------------------------------------------------------



the individual may use the information in the court proceeding, as long as the
individual files any document containing the trade secret under seal and does
not otherwise disclose the trade secret “except pursuant to court order.”
1.Return of Property. Employee agrees and represents that Employee has returned
to Employer, or will return on or promptly following the Termination Date, and
retained no copies of, any and all CyrusOne Group property, including but not
limited to files, manuals, business records, customer records, correspondence,
software and related program passwords, computer printouts and disks,
electronically stored information (“ESI”) that resides on any of Employee’s
personal electronic devices, keys, equipment, and any and all other documents or
property which Employee had possession of, access to, or control over during the
course of Employee’s employment with the CyrusOne Group or subsequent thereto,
including but not limited to any and all documents of the CyrusOne Group and any
documents removed from or copied from other documents contained in the CyrusOne
Group’s files. Employee further acknowledges and agrees that all of the
documents or other tangible things to which Employee has had possession of,
access to, or control over during the course of or subsequent to Employee’s
employment with the CyrusOne Group, including but not limited to all documents
or other tangible things, pertaining to any specific business transactions in
which the CyrusOne Group was involved, or to any customers and suppliers of the
CyrusOne Group, or to the business operations of the CyrusOne Group are
considered confidential and have been returned to the CyrusOne Group. In the
event Employee is in possession of ESI that resides on any of Employee’s
personal electronic devices (including but not limited to a personal computer,
iPhone and iPad) upon returning CyrusOne Group’s ESI to the CyrusOne Group,
Employee agrees and represents that all CyrusOne Group ESI has been deleted from
all personal electronic devices and is inaccessible to Employee or any other
party having access to those devices. Employee represents that CyrusOne Group
property including CyrusOne Group ESI has not been copied and/or distributed to
anyone who is not an authorized representative of the CyrusOne Group. Employee
will provide, upon Employer’s request, access to his personal computer, iPhone
and iPad to Employer so that Employer can retrieve, delete and/or confirm
deletion of the CyrusOne Group’s ESI from such devices. Notwithstanding the
foregoing, Employer will not consider a breach of this provision any inadvertent
immaterial failure of Employee to return all property and ESI to the CyrusOne
Group if Employee diligently seeks to return all such property as soon as
possible after discovery and maintains the confidentiality of such property and
ESI.
2.Restrictive Covenants. This Agreement does not supersede any prior agreement
or promise between Employee and any of the Released Parties regarding
confidentiality, non-competition, non-disclosure, or non-solicitation, and any
and all such agreements and promises shall remain in full force and effect, and
Employee acknowledges and reaffirms his post-employment obligations and other
restrictive covenants that are set forth in the Employment Agreement (including
the provisions of Sections 7, 8, 9, 10, 11, 12, and 21 thereof), CyrusOne
Restated 2012 Long Term Incentive Plan (as amended and restated, February 18,
2019) (the “Plan”), and the awards issued to him thereunder; provided, however,
that notwithstanding any provision contained in the Employment Agreement, the
Plan, or the awards issued to Employee thereunder, Employee is not restricted in
any



--------------------------------------------------------------------------------



way from communicating with Government Agencies or otherwise participating in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Employer.
3.Consideration of Medicare’s Interests. Employee affirms, covenants, and
warrants Employee is not a Medicare beneficiary and is not currently receiving,
has not received in the past, will not have received at the time the Separation
Pay and Benefits is due under this Agreement, is not entitled to, is not
eligible for, and has not applied for or sought Social Security Disability or
Medicare benefits. In the event any statement in the preceding sentence is
incorrect (for example, but not limited to, if Employee is a Medicare
beneficiary, etc.), the following sentences of this paragraph apply. Employee
affirms, covenants, and warrants Employee has made no claim for illness or
injury against, nor is Employee aware of any facts supporting any claim against,
the Released Parties under which the Released Parties could be liable for
medical expenses incurred by Employee before or after the execution of this
Agreement. Furthermore, Employee is aware of no medical expenses that Medicare
has paid and for which the Released Parties are or could be liable now or in the
future. Employee agrees and affirms that, to the best of Employee’s knowledge,
no liens of any governmental entities, including those for Medicare conditional
payments, exist. Employee will indemnify, defend, and hold the Released Parties
harmless from Medicare claims, liens, damages, conditional payments, and rights
to payment, if any, including attorneys’ fees, and Employee further agrees to
waive any and all future private causes of action for damages pursuant to 42
U.S.C. § 1395y(b)(3)(A) et seq.
4.Indemnification. Employee agrees to hold the Released Parties harmless from,
and to defend and indemnify the Released Parties from and against, all further
claims, cross-claims, third-party claims, demands, costs, complaints,
obligations, causes of action, damages, judgments, liability, contribution, or
indemnity related in any way to the allegations that were or could have been
made by Employee with respect to the claims and causes of action released as
part of this Agreement, as well as any claims that may be made indirectly
against the Released Parties for contribution, indemnity, or otherwise by any
third party from whom or which Employee seeks relief or damages, directly or
indirectly, for the same claims and/or causes of action released as part of this
Agreement, regardless of whether such claims are caused in whole or in part by
the negligence, acts, or omissions of any of the Released Parties. For the
avoidance of doubt, this Section 10 does not apply to any claims that are not
being released or waived by this Agreement, such as the claims described in
Section 4.B and Section 6.G.
Employee shall be responsible for all federal, state, and local tax liability,
if any, that may attach to amounts payable or other consideration given under
this Agreement, and will defend, indemnify, and hold the Released Parties
harmless from and against, and will reimburse the Released Parties for, any and
all liability of whatever kind incurred by the Released Parties as a result of
any tax obligations of Employee, including but not limited to taxes, levies,
assessments, penalties, fines, interest, attorneys’ fees, and costs. Employee
warrants that Employee is not relying on the judgment or advice of any of the
Released Parties or legal counsel concerning the tax consequences, if any, of
this Agreement.



--------------------------------------------------------------------------------



1.Nondisparagement. Employee agrees that he will not, directly or indirectly,
make to third parties any oral, written, or electronic statement which directly
or indirectly impugns the quality or integrity of the CyrusOne Group, or any
other disparaging or derogatory remarks about the CyrusOne Group; provided,
however, that this obligation shall not preclude Employee from (i) providing
information to government agencies, (ii) responding to inquiries by any person
or entity through a subpoena or other legal process, (iii) testifying under oath
in a legal proceeding, or (iv) making other disclosures as required by
applicable law. CyrusOne Group agrees to instruct the current members of the
Executive Leadership Team of CyrusOne Group not to, directly or indirectly, make
to third parties any oral, written, or electronic statement which directly or
indirectly impugns the integrity of Employee, or any other disparaging or
derogatory remarks about Employee; provided, however, that this obligation shall
not preclude Employer, the Board, or the Executive Leadership Team from (i)
providing information to government agencies, (ii) responding to inquiries by
any person or entity through a subpoena or other legal process, (iii) testifying
under oath in a legal proceeding, or (iv) making other disclosures as required
by applicable law.
2.Passwords. Upon request, Employee agrees to provide all User IDs and Passwords
used by Employee, and of any other party of which he is aware, to access
CyrusOne Group ESI on CyrusOne Group computers, electronic devices, and
software.
3.Dispute Resolution. Except as otherwise provided in Sections 4.B and 8 of this
Agreement, Employer and Employee agree that all disputes, controversies, or
claims between them arising out of or relating to this Agreement shall be
submitted to arbitration pursuant to the terms and conditions set forth in the
Employment Agreement.
4.No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.
5.Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit, or other
proceeding that may be prosecuted, instituted, or attempted by Employee in
breach hereof.
6.No Waiver. Any failure or forbearance by Employer or Employee to exercise any
right or remedy with respect to enforcement of this Agreement shall not be
construed as a waiver of Employer’s or Employee’s rights or remedies, nor shall
such failure or forbearance operate to modify this Agreement or such instruments
in the absence of a writing. No waiver of any of the terms of this Agreement
shall be valid unless in writing and signed by both parties to this Agreement.
The waiver by Employer or Employee of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach, nor shall any
waiver operate or be construed as a rescission of this Agreement.
7.Successors. The provisions of this Agreement shall inure to the benefit of
Employer, its successors, and assigns, and shall be binding upon Employee and
his heirs, administrators, and assigns.



--------------------------------------------------------------------------------



8.Acknowledgement. The parties represent that they have read this Agreement,
that they understand all of its terms, and that in executing this Agreement they
do not rely and have not relied upon any representations or statements made by
the other with regard to the subject matter, basis, or effect of the Agreement.
9.Section 409A. Section 13(i)(vi) of the Employment Agreement is hereby
incorporated by reference, mutatis mutandis.
10.Severability; Modification. Employee and Employer further agree that if any
provision of this Agreement is held to be unenforceable, such provision shall be
considered to be separate, distinct, and severable from the other remaining
provisions of this Agreement, and shall not affect the validity or
enforceability of such other remaining provisions. If this Agreement is held to
be unenforceable as written, but may be made enforceable by limitation, then
such provision shall be enforceable to the maximum extent permitted by
applicable law.
11.Entire Agreement. Employee and Employer finally agree that, except for the
provisions of any other agreement referred to herein as surviving this
Agreement, this Agreement: (i) contains and constitutes the entire understanding
and agreement between them with respect to its subject matter; (ii) supersedes
and cancels any previous negotiations, agreements, commitments, and writings
with respect to that subject matter; (iii) may not be released, discharged,
abandoned, supplemented, changed, or modified in any manner except by a writing
of concurrent or subsequent date signed by both parties; and (iv) shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of laws provisions.
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED THEREIN. THE PARTIES HAVE OBTAINED
AND CONSIDERED SUCH LEGAL COUNSEL AS EACH DEEMS NECESSARY TO ENTER INTO THIS
AGREEMENT. WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES
SHOWN BELOW.


EMPLOYEE


/s/ Kevin Timmons
Dated: 9/13/2020


CYRUSONE LLC


By: /s/ Robert Jackson
Its: EVP, GC & SEC
Dated: 9/14/2020
















--------------------------------------------------------------------------------



Exhibit A


Stock Options and RSUs
Grant Type
Options Granted
Awards Outstanding
Shares Subject to Accelerated Vesting Per Section 3.A.iii
Last Date to Exercise
Stock Options / NQ / Market
10,455
6,401
N/A
First Anniversary of Termination Date
Stock Options / NQ
33,003
33,003
N/A
First Anniversary of Termination Date
Stock Options / NQ
28,612
4,817
N/A
First Anniversary of Termination Date
Restricted Stock Units / RSUPAY (2018)
5,847
1,949
1,949[1]
N/A
Restricted Stock Units / RSUPAY (2019)
5,719
3,812
1,906[2]
N/A
Restricted Stock Units / Special Grant (2019)
3,793
3,793
1,797[3]
N/A
Restricted Stock Units / Special Grant (2019)
1,723
1,723
768[4]
N/A
Restricted Stock Units / RSUPAY (2020)
7,236
7,236
2,412[5]
N/A




1 One-hundred percent (100%) of the remaining outstanding shares will vest on
the Termination Date per Section 3.A.iii.
2 Per Section 13(d)(ii) of the Employment Agreement, 1,906 shares would
otherwise have vested on or prior to the end of the Severance Period, i.e., one
year after the Termination Date (September 1, 2020), and, thus, are subject to
accelerated vesting per Section 3.A.iii.
3 The prorated shares subject to accelerated vesting per Section 3.A.iii are
calculated as follows: (519/1096 x 3,793, where 519 represents the number of
days from the original grant date through the date of Termination and 3,793
represents the Awards originally granted.
4 The prorated shares subject to accelerated vesting per Section 3.A.iii are
calculated as follows: (488/1096 x 1,723, where 488 represents the number of
days from the original grant date through the date of Termination and 1,723
represents the Awards originally granted.
5 Per Section 13(d)(ii) of the Employment Agreement, 2,412 shares would
otherwise have vested on or prior to the end of the Severance Period, i.e., one
year after the Termination Date (September 1, 2020), and, thus, are subject to
accelerated vesting per Section 3.A.iii.





--------------------------------------------------------------------------------



PSUs


Grant Type
Awards Outstanding[6]
Shares Already Paid
Maximum Additional Shares Eligible to Vest Per Section 3.A.iv[7]
Performance Units / TSR (2018)
17,541
0
31,178[8]
Performance Units / TSR (2019)
17,156
0
19,066[9]
Performance Units / TSR - Peer (2020)
2,714
0
1,815[10]
Performance Units/TSR – REIT Index (2020)
8,140
0
5,439[11]








6 Represents remaining shares that may be received under outstanding awards
based on the target level of achievement.
7 Represents the maximum awards that remain eligible to vest based on the
maximum level of achievement (minus any shares previously vested).
8 Following the determination of the Committee of actual performance achieved
with respect to the full performance period (January 1, 2018 through December
31, 2020), up to 31,178 shares may vest based on performance achieved, based on
a prorated target amount of 15,589. The prorated target amount is calculated as
follows: (974/1096) x 17,541, where 974 represents the number of days from the
beginning of the Performance Period through the Termination Date (September 1,
2020) and 17,541 represents the Awards Outstanding.
9 Following the determination of the Committee of actual performance achieved
with respect to the full performance period (January 1, 2019 through December
31, 2021), up to 19,066 shares may vest based on performance achieved, based on
a prorated target amount of 9,533. The prorated target amount is calculated as
follows: (609/1096) x 17,156, where 609 represents the number of days from the
beginning of the Performance Period through the Termination Date (September 1,
2020) and 17,156 represents the Awards Outstanding.
10 Following the determination of the Committee of actual performance achieved
with respect to the performance period (January 1, 2020 through December 31,
2022), up to 1,815 shares are eligible for vesting based on performance
achieved, based on a prorated target amount of 605. The prorated target amount
is calculated as follows: (244/1096) x 2,714, where 244 represents the number of
days from the beginning of the Performance Period through the Termination Date
(September 1, 2020), and 2,714 represents the Awards Outstanding.
11 Following the determination of the Committee of actual performance achieved
with respect to the performance period (January 1, 2020 through December 31,
2022), up to 5,439 shares are eligible for vesting based on performance
achieved, based on a prorated target amount of 1,813. The prorated target amount
is calculated as follows: (244/1096) x 8,140, where 244 represents the number of
days from the beginning of the Performance Period through the Termination Date
(September 1, 2020), and 8,140 represents the Awards Outstanding.

